EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On 05/13/2022 Applicant submitted an IDS which cross-mailed with the Notice of Allowance of 05/16/2022 (which was completed by Examiner on 05/10/2022). In order to indicate the consideration of the IDS, this corrected notice of Allowability is submitted.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please replace the instant title with the following title:
-- A method for identifying a modulator of the TNFα or CD40L interaction with their cognate receptors --.

The allowed claims are: 1-10, 12, and 16-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended the claims and successfully argued against the double patenting rejection of claims 1-10, 12 and 16-21 over claims 1-18 of US Patent No. 10,705,094. Also the reference submitted in the IDS of 05/13/2022 does not raise reasons against allowability of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647